DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 04/06/2021

	Claim(s) 1-7 and 9-21 are pending.
	Claim(s) 1, 12-15, and 20 have been amended.
Claim 8 have been canceled.
Claim 21 has been added.	
The 35 USC § 112(f) interpretation of claim 20 has been withdrawn in view of the amendments received 04/06/2021.
The 35 U.S.C § 103 rejection to claims 1-7 and 9-21 have been fully considered in view of the amendments received 04/06/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 04/06/2021


Regarding Allowable Subject Matter:

Applicant’s arguments (Remarks, Page 8: ¶ 3-4), filed 04/06/2021, with respect to the objection(s) of claim(s) 8 and 12-14 have been fully considered. Wherein, the objected to subject matter was with respects to claim 8 depending from claim 7 and further depending from claim 1. Therefore, the objection has been withdrawn in part.


Regarding independent claim(s) 1, 15, and 20:

Applicant’s arguments (Remarks, Page 9: ¶ 5 to Page 11: ¶ 2), filed 04/06/2021, with respect to the rejection(s) of claim(s) 1, 15, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Lee (US PGPUB No. 20030058237 A1) fails to disclose an inverse blending equation. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US PGPUB No. 20030058237 A1), in view of Carlsen et al. (US Patent No. 6466210 B1), and further in view of Waschbuesch et al. (US PGPUB No. 20120218290 A1).


Regarding dependent claims 2-7, 9-11, 16-19, and 21:

Applicant’s arguments (Remarks Page 11: ¶ 3-5), filed 04/06/2021, with respect to the rejection(s) of claim(s) 2-7, 9-11, 16-19, and 21 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1 and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.


Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive; as expressed below.


Regarding Interpretation 35 U.S.C § 112(f):
Applicant argues (Remarks, Page 9, ¶ 1-2), “… that these examples are not an exhaustive list of all structures, or equivalents, which correspond to the ‘means for’ elements recited in claim 20. Various other examples of structures and equivalents thereof for performing the claimed features are described throughout the Specification. A person of ordinary skill in the art would understand from the Specification of the 
The Examiner disagrees. Applicant’s arguments fail to view that the supported structure, as argued, is silent within the claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means in claim 20 correspond to a processor [¶ 0005, ¶ 0007, ¶ 0035, and ¶ 0079]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 15, 16, 19, 20, 1, 2, 5-7, 9, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US PGPUB No. 20030058237 A1, hereinafter Lee, in view of Carlsen et al., US Patent No. 6466210 B1, hereinafter Carlsen, and further in view of Waschbuesch et al., US PGPUB No. 20120218290 A1, hereinafter Waschbuesch.

Regarding claim 15, Lee discloses an apparatus for image processing (Lee; a video processing system (i.e. apparatus) for image processing [¶ 0015 and ¶ 0020-0021], as depicted within Fig. 1), comprising:
Lee; video processing system (i.e. apparatus), as addressed above, comprising a processor [¶ 0015], as depicted within Fig. 1),
memory coupled with the processor (Lee; video processing system (i.e. apparatus), as addressed above, comprising a memory coupled with the processor [¶ 0015], as depicted within Fig. 1); and
instructions stored in the memory and executable by the processor to cause the apparatus (Lee; video processing system (i.e. apparatus), as addressed above, comprising instructions stored in the memory and executable by the processor to cause the video processing system (i.e. apparatus) [¶ 0027-0028]) to:
determine one or more static layers of a layer stack associated with an application running on the apparatus and one or more updating layers of the layer stack (Lee; the video processing system (i.e. apparatus), as addressed above, configured to determine one or more static pixels of a layer stack associated with an application running on the apparatus and one or more updating pixels of the layer stack [¶ 0050-0053]; wherein, a static pixel corresponds to no or low probability of change within a scene and updating pixels corresponds to assured or high probability of change within a scene [¶ 0016-0017, ¶ 0022, and ¶ 0042] in relation with a global as well as local scope [¶ 0033]; and wherein, the static pixels and updating pixels are associated with one or more layers (of the multi-layered probability tables) corresponding to static layers and updating layers of a layer stack [¶ 0019 and ¶ 0021-0023]; moreover, detected movement within a background results in a new layer or updates layer of the probability tables [¶ 0068 and ¶ 0070-0071]);
determine an order of the one or more static layers, or the one or more updating layers, or both in the layer stack (Lee; the video processing system (i.e. apparatus), as addressed above, configured to determine an order (i.e. probability tables) of the static layers and/or updating layers in the layer stack [¶ 0016 and ¶ 0022-0024]; wherein, the static pixels and updating pixels and multi-layered probability tables corresponding to static layers and updating layers of a layer stack, is addressed above);
modify the order in the layer stack associated with the application by positioning the one or more static layers below the one or more updating layers in the layer stack (Lee; the video processing system (i.e. apparatus), as addressed above, configured to modify the order (i.e. probability tables, by assigned pixel layers to a foreground or background) in the layer stack associated with the application by positioning the one or more static pixels below the one or more updating pixels in the layer stack [¶ 0022, ¶ 0052-0053, and ¶ 0068]; wherein, the processes of 200 associated with Fig. 2 calculates probabilities to be used within a threshold determination step 250 for modification of the order of pixel layers [¶ 0052-0053], said calculated probabilities perform steps necessary to determine probabilities [¶ 0022-0023] that further utilizes the process/mode of 300 associated with Fig. 3 to define and refine the probability tables [¶ 0021 and ¶ 0024] and in turn establishes a modified order of new or updated layers within the probability tables based the movement of pixels (signifying one or more objects) [¶ 0068 and ¶ 0070-0071]), wherein each static layer of the one or more static layers is associated with a threshold equation and each updating layer of the one or more updating layers is associated with a threshold equation (Lee; each static pixel/layer of the one or more static pixels/layers is associated with a threshold  equation and each updating pixel/layer of the one or more updating pixels/layers is associated with a threshold equation [¶ 0052-0053]; wherein, the static pixels and updating pixels and multi-layered probability tables corresponding to static layers and updating layers of a layer stack, is addressed above); and
process the layer stack associated with the application based at least in part on the modified order (Lee; the video processing system (i.e. apparatus), as addressed above, configured to process the layer stack associated with the application [¶ 0021] based at least in part on the modified order [¶ 0022-0024 and ¶ 0052-0053]; wherein, the modifying of the order, is addressed above).
Lee fails to disclose each of the one or more layers is associated with a first blending equation and each of the one or more other layers is associated with a second blending equation.
However, Carlsen teaches wherein each first layer of the one or more first layers is associated with a first blending equation and each second layer of the one or more second layers is associated with a second blending equation (Carlsen; each 1st layer of the one or more 1st layers is associated with a 1st blending equation and each 2nd layer of the one or more 2nd layers is associated with a 2nd blending equation [Col. 1, line 66 to Col. 2, line 4, Col. 2, lines 24-32, and Col. 6, lines 22-37]; moreover, background and foreground layers [Col. 7, lines 10-27], and layer blending equations [Col. 7, lines 33-51 and Col. 7, line 62 to Col. 8, line 16]).
Lee and Carlsen are considered to be analogous art because both pertain to the generation and/or manipulation of media data, wherein one or more computerized units are utilized in order to produce pixel level effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee, to incorporate capturing a real world image with an image capturing view angle larger than a display view angle of the display (as taught by Carlsen), in order to provide a blending effect that eliminates undesirable artifacts and other cumulative effects in blending multiple objects (Carlsen; [Col. 1, lines 55-64 and Col. 4, lines 33-45]).
Lee as modified by Carlsen fails to disclose wherein each static layer of the one or more static layers is associated with a first blending equation and each updating layer of the one or more updating layers is associated with a second blending equation that is an inverse blending equation of the first blending equation.
However, Waschbuesch teaches modify the order in the layer stack associated with the application by positioning the one or more static layers below the one or more updating layers in the layer stack (Waschbuesch; modify the implicit order/hierarchy in the image/layer stack associated with the application by positioning the one or more static images/layers below the one or more updating images/layers in the image/layer stack [¶ 0040-0042 and ¶ 0049]; moreover, image updating [¶ 0053-0054 and ¶ 0056-0057]), wherein each static layer of the one or more static layers is associated with a first blending equation and each updating layer of the one or more updating layers is associated with a second blending equation that is an inverse blending equation of the first blending equation (Waschbuesch; each static image/layer of the one or more static images/layers is associated with a 1st  blending equation [¶ 0039-0041] and each updating image/layer of the one or more updating images/layers is associated with a 2nd blending equation that is an inverse blending equation of the 1st blending equation [¶ 0049 and ¶ 0052-0054]; wherein, a 1st blending equation corresponds to an opacity operation and a 2nd blending equation corresponds to a transparency operation [¶ 0007, ¶ 0040-0042, and ¶ 0054]).
Lee in view of Carlsen and Waschbuesch are considered to be analogous art because they pertain to the generation and/or manipulation of media data, wherein one or more computerized units are utilized in order to produce pixel level effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen, to incorporate modify the order in the layer stack associated with the application by positioning the one or more static layers below the one or more updating layers in the layer stack, wherein each static layer of the one or more static layers is associated with a first blending equation and each updating layer of the one or more updating layers is associated with a second blending equation that is an inverse blending equation of the first blending equation (as taught by Waschbuesch), in order Waschbuesch; [¶ 0002-0003, ¶ 0005, and ¶ 0009-0010]).
  
Regarding claim 16, Lee in view of Carlsen and Waschbuesch further discloses the apparatus of claim 15, wherein the instructions are executable by the processor to cause the apparatus (Lee; the instructions are executable by the processor to cause the video processing system (i.e. apparatus), as addressed within the parent claim(s)) to:
determine assignments associated with the one or more static layers, or the one or more updating layers, or both (Lee; the video processing system (i.e. apparatus), as addressed above, configured to determine assignments associated with the static pixels/layers and/or updating pixels/layers in the layer stack [¶ 0016, ¶ 0022-0024, and ¶ 0052-0053]), wherein the instructions to process the layer stack associated with the application are further executable by the processor to cause the apparatus (Lee; the instructions to process the layer stack associated with the application are further are executable by the processor to cause the video processing system (i.e. apparatus), as addressed within the parent claim(s)) to:
process, over the assignments, the one or more static layers, or the one or more updating layers, or both according to one or more of the threshold equations (Lee; the video processing system (i.e. apparatus), as addressed above, configured to process the static pixels/layers and/or the updating pixels/layers over the assignments according to one or more of the threshold equations [¶ 0016, ¶ 0022-0024, and ¶ 0052-0053], as illustrated within Figs. 2 and 3).
Carlsen further teaches to determine a cascade of blending stages associated with the one or more first layers, or the one or more second layers, or both (Carlsen; determine a cascade/hierarchy of blending stages associated with the one or more 1st layers and/or the one or more 2nd layers [Col. 2, lines 1-37]), wherein the instructions to process the layer stack associated with the application are further executable by the processor to cause the apparatus (Carlsen; the instructions to process the layer stack associated with the application are further executable by the processor to cause the video processing system (i.e. apparatus) of Fig. 1 [Col. 5, lines 19-38 and lines 43-62 and Col. 7, line 62 to Col. 8, line 22]) to:
process, over the cascade of blending stages, the one or more first layers, or the one or more second layers, or both according to one or more of the first blending equation or the second blending equation (Carlsen; video processing system (i.e. apparatus), as addressed above, configured to process the one or more 1st layers, or the one or more 2nd layers, or both over the cascade/hierarchy of blending stages according to one or more of the 1st blending equation or the 2nd blending equation [Col. 2, lines 24-32, Col. 6, lines 22-37, and Col. 7, line 62 to Col. 8, line 22]; moreover, background and foreground layers [Col. 7, lines 10-27], and layer blending equations [Col. 7, lines 33-51 and Col. 7, line 62 to Col. 8, line 16]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate capturing to determine a cascade of blending stages associated with the one or more first layers, or the one or more second layers, or both, wherein the instructions to process the layer stack associated with the application are further executable by the processor to cause the apparatus to: process, over the cascade of blending stages, the one or more first layers, or the one or more second layers, or both according to one or more of the first blending equation or the second blending equation (as taught by Carlsen), in order to provide a blending effect that eliminates undesirable artifacts and other cumulative effects in blending multiple objects (Carlsen; [Col. 1, lines 55-64 and Col. 4, lines 33-45]).

Regarding claim 19, Lee in view of Carlsen and Waschbuesch further discloses the apparatus of claim 15, wherein the instructions to modify the order in the layer stack are executable by the processor to cause the apparatus (Lee; the instructions to modify the order in the layer stack are executable by the processor to cause the video processing system (i.e. apparatus), as addressed with the parent claim(s)) to:
position the one or more static layers of the layer stack in a lower portion of the layer stack (Lee; the video processing system (i.e. apparatus), as addressed above, configured to position the one or more static pixels/layers of the layer stack in a lower portion (i.e. background) of the layer stack [¶ 0052-0053], as illustrated within Fig. 2; additionally, configuring layers in relation with probability [¶ 0068 and ¶ 0070-0071]); and
 (Lee; the video processing system (i.e. apparatus), as addressed above, configured to maintain one or more parameters associated with the one or more static pixels/layers and the threshold equation based at least in part on positioning the one or more static pixels/layers of the layer stack in the lower portion (i.e. background) of the layer stack [¶ 0052-0053, ¶ 0068, and ¶ 0070-0071], as illustrated within Fig. 2; wherein, a probability calculation is maintained [¶ 0022-0024, ¶ 0068, and ¶ 0070-0071]). 
Carlsen further teaches one or more blending parameters associated with the one or more 1st layers and the 1st blending equation (Carlsen; one or more blending parameters associated with the one or more 1st layers and the 1st blending equation [Col. 2, lines 24-32, Col. 6, lines 22-37, and Col. 7, line 62 to Col. 8, line 22]; moreover, background and foreground layers [Col. 7, lines 10-27], and layer blending equations [Col. 7, lines 33-51 and Col. 7, line 62 to Col. 8, line 16]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate one or more blending parameters associated with the one or more 1st layers and the 1st blending equation (as taught by Carlsen), in order to provide a blending effect that eliminates undesirable artifacts and other cumulative effects in blending multiple objects (Carlsen; [Col. 1, lines 55-64 and Col. 4, lines 33-45]).

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 15, due to the similarities claim 20 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 20.

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 15, due to the similarities claim 1 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 1.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 16, due to the similarities claim 2 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 2.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 19, due to the similarities claim 5 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 5.

Regarding claim 6, Lee in view of Carlsen and Waschbuesch further discloses the method of claim 1, wherein processing the layer stack (Lee; processing the layer stack, as addressed with the parent claim(s)) comprises:
processing, over one or more assignments, the one or more static layers of the layer stack based at least in part on the threshold equation (Lee; processing the one or more static pixels/layers of the layer stack based at least in part on the threshold equation over one or more assignments [¶ 0052-0053]; moreover, probability calculations [¶ 0022-0024 and ¶ 0068]), wherein the threshold equation comprises one or more parameters (Lee; wherein the threshold equation comprises one or more parameters [¶ 0052-0053, ¶ 0068, and ¶ 0070-0071]; wherein, the one or more static pixels/layers utilize probability tables).  
Carlsen further teaches processing, over one or more blending stages of a cascade of blending stages, the one or more first layers of the layer stack based at least in part on the first blending equation (Carlsen; processing the one or more 1st layers of the layer stack based at least in part on the 1st blending equation over one or more blending stages of a cascade/hierarchy of blending stages [Col. 2, lines 24-32, Col. 6, lines 22-37, and Col. 7, line 62 to Col. 8, line 22]; moreover, layer blending equations [Col. 7, lines 33-51 and Col. 7, line 62 to Col. 8, line 16]), wherein the first blending equation comprises one or more blending parameters (Carlsen; wherein the 1st blending equation comprises one or more blending parameters [Col. 7, line 62 to Col. 8, line 22]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate processing, over one or more blending stages of a cascade of blending stages, the one or more static layers of the layer stack based at least in part on the first blending equation, wherein the first blending equation comprises one or more blending parameters (as taught by Carlsen), in order to provide a blending effect that eliminates undesirable artifacts and other cumulative Carlsen; [Col. 1, lines 55-64 and Col. 4, lines 33-45]).

Regarding claim 7, Lee in view of Carlsen and Waschbuesch further discloses the method of claim 1, wherein processing the layer stack (Lee; processing the layer stack, as addressed with the parent claim(s)) comprises:
processing, over one or more assignments, the one or more updating layers based at least in part on the threshold equation (Lee; processing the one or more updating pixels/layers based at least in part on the threshold equation over one or more assignments [¶ 0052-0053]; moreover, probability calculations [¶ 0022-0024 and ¶ 0068]), wherein the threshold equation comprises one or more parameters (Lee; wherein the threshold equation comprises one or more parameters [¶ 0052-0053, ¶ 0068, and ¶ 0070-0071]; wherein, the one or more static pixels/layers utilize probability tables).  
Carlsen further teaches processing, over one or more blending stages of a cascade of blending stages, the one or more second layers of the layer stack based at least in part on the second blending equation (Carlsen; processing the one or more 2nd layers based at least in part on the 2nd blending equation over one or more blending stages of a cascade/hierarchy of blending stages [Col. 2, lines 24-32, Col. 6, lines 22-37, and Col. 7, line 62 to Col. 8, line 22]; moreover, layer blending equations [Col. 7, lines 33-51 and Col. 7, line 62 to Col. 8, line 16]), wherein the second blending equation comprises one or more blending parameters (Carlsen; wherein the 2nd blending equation comprises one or more blending parameters [Col. 7, line 62 to Col. 8, line 22]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate processing, over one or more blending stages of a cascade of blending stages, the one or more second layers of the layer stack based at least in part on the second blending equation, wherein the second blending equation comprises one or more blending parameters (as taught by Carlsen), in order to provide a blending effect that eliminates undesirable artifacts and other cumulative effects in blending multiple objects (Carlsen; [Col. 1, lines 55-64 and Col. 4, lines 33-45]).

Regarding claim 9, Lee in view of Carlsen and Waschbuesch further discloses the method of claim 1, wherein processing the layer stack (Lee; processing the layer stack, as addressed with the parent claim(s)) comprises:
assigning, over one or more blending stages of a cascade of blending stages, the one or more static layers and the one or more updating layers of the layer stack (Lee; the layer stack, as addressed above, comprises assigning the one or more static pixels/layers and the one or more updating pixels/layers of the layer stack over one or more assignments [¶ 0052-0053]); and
providing, over the one or more blending stages of the cascade of blending stages, surface data associated with the layer stack (Lee; the layer stack, as addressed above, comprises providing surface (i.e. texture) data associated with the layer stack over the one or more assignments [¶ 0052-0053, ¶ 0068, and ¶ 0070-0071]; moreover, texture data [¶ 0020 and ¶ 0050]).  
Carlsen further teaches blending, over one or more blending stages of a cascade of blending stages, the one or more first layers and the one or more second layers of the layer stack (Carlsen; blending the one or more 1st layers and the one or more 2nd layers of the layer stack over one or more blending stages of a cascade/hierarchy of blending stages [Col. 2, lines 24-32, Col. 6, lines 22-37, and Col. 7, line 62 to Col. 8, line 22]; moreover, background and foreground layers [Col. 7, lines 10-27], and layer blending equations [Col. 7, lines 33-51 and Col. 7, line 62 to Col. 8, line 16]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, further, to incorporate blending, over one or more blending stages of a cascade of blending stages, the one or more first layers and the one or more second layers of the layer stack (as taught by Carlsen), in order to provide a blending effect that eliminates undesirable artifacts and other cumulative effects in blending multiple objects (Carlsen; [Col. 1, lines 55-64 and Col. 4, lines 33-45]).

Regarding claim 11, Lee in view of Carlsen and Waschbuesch further discloses the method of claim 9, providing the surface data (Lee; providing the surface (i.e. texture) data, as addressed with the parent claim(s)).
Carlsen; forwarding the surface (i.e. texture) data from one blending stage to a subsequent blending stage of the cascade of blending stages [Col. 2, lines 24-32, Col. 6, lines 22-37, and Col. 7, line 62 to Col. 8, line 22]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate forwarding the surface data from one blending stage to a subsequent blending stage of the cascade of blending stages (as taught by Carlsen), in order to provide a blending effect that eliminates undesirable artifacts and other cumulative effects in blending multiple objects (Carlsen; [Col. 1, lines 55-64 and Col. 4, lines 33-45]).

Regarding claim 12, Lee in view of Carlsen and Waschbuesch further discloses the method of claim 1, wherein modifying the order in the layer stack (Waschbuesch; modifying the implicit order/hierarchy in the image/layer stack [¶ 0040-0042 and ¶ 0049]; moreover, image updating [¶ 0053-0054 and ¶ 0056-0057]) comprises:
determining a displacement of one or more updating layers of the one or more updating layers based at least in part on the modified order (Waschbuesch; determining a displacement of one or more updating images/layers of the one or more updating images/layers based at least in part on the modified implicit order/hierarchy [¶ 0040-0042 and ¶ 0049]; moreover, image adjusting in relation with image updating [¶ 0053-0054 and ¶ 0056-0057]);
inverting a position of the displaced one or more updating layers in the layer stack (Waschbuesch; inverting a position [¶ 0053-0054] of the displaced one or more updating images/layers in the image/layer stack [¶ 0050-0052]; moreover, displacement via transparency [¶ 0041-0042]); and
positioning the displaced one or more updating layers between the one or more static layers and one or more remaining updating layers of the one or more updating layers (Waschbuesch; positioning the displaced one or more updating images/layers between the one or more static images/layers and one or more remaining updating images/layers of the one or more updating images/layers [¶ 0053-0054 and ¶ 0056-0057]; moreover, displacement via transparency [¶ 0041-0042]; wherein, the updating images and remaining updating images corresponds to  n images [¶ 0006, ¶ 0008, ¶ 0034, and ¶ 0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate wherein modifying the order in the layer stack comprises: determining a displacement of one or more updating layers of the one or more updating layers based at least in part on the modified order; inverting a position of the displaced one or more updating layers in the layer stack; and positioning the displaced one or more updating layers between the one or more static layers and one or more remaining updating layers of the one or more updating layers (as taught by Waschbuesch), in order to provide blending effects that effectively automate or manually control an interface in a user friendly manner (Waschbuesch; [¶ 0002-0003, ¶ 0005, and ¶ 0009-0010]).


Regarding claim 14, Lee in view of Carlsen and Waschbuesch further discloses the method of claim 12, wherein the one or more remaining updating layers of the one or more updating layers correspond to the order in the layer stack (Waschbuesch; the one or more remaining updating images/layers of the one or more updating images/layers correspond to the implicit order/hierarchy in the image/layer stack [¶ 0053-0054 and ¶ 0056-0057]; moreover, transparency ordering/hierarchy [¶ 0041-0042 and ¶ 0049]; wherein, the updating images and remaining updating images corresponds to n images [¶ 0006, ¶ 0008, ¶ 0034, and ¶ 0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate the one or more remaining updating layers of the one or more updating layers correspond to the order in the layer stack (as taught by Waschbuesch), in order to provide blending effects that effectively automate or manually control an interface in a user friendly manner (Waschbuesch; [¶ 0002-0003, ¶ 0005, and ¶ 0009-0010]).

Regarding claim 21, Lee in view of Carlsen and Waschbuesch further discloses the apparatus of claim 15, wherein the instructions to process the layer stack are executable by the processor to cause the apparatus (Lee; the instructions to process the layer stack are executable by the processor to cause the video processing system (i.e. apparatus), as addressed with the parent claim(s)). 
Waschbuesch; the video processing system (i.e. apparatus), as addressed above, process the one or more static images/layers of the image/layer stack based at least in part on the 1st blending equation [¶ 0049 and ¶ 0052-0053] over one or more blending stages of a cascade/succession of blending stages [¶ 0039-0041]), wherein the first blending equation comprises one or more blending parameters (Waschbuesch; the 1st blending equation comprises one or more blending parameters (i.e. percentages, factors, values) [¶ 0007, ¶ 0040-0042, and ¶ 0054]).



Claim(s) 17, 18, 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlsen and Waschbuesch as applied to claim(s) 15 and 9 above, and further in view of Solomon, US PGPUB No. 20020162081 A1, hereinafter Solomon.

Regarding claim 17, Lee in view of Carlsen and Waschbuesch further discloses the apparatus of claim 15, wherein the instructions are executable by the processor to cause the apparatus (Lee; the instructions are executable by the processor to cause the video processing system (i.e. apparatus), as addressed within the parent claim(s)) to:  
Lee; the video processing system (i.e. apparatus), as addressed above, configured to store the one or more static pixels/layers in a memory of the video processing system (i.e. apparatus) [¶ 0015-0016 and ¶ 0028] in relation with the probability tables [¶ 0024]; wherein, the one or more static pixels/layers are modified continuously within the memory through the probability tables [¶ 0068 and ¶ 0070-0071]), wherein the instructions to process the layer stack associated with the application are executable by the processor based at least in part on storing the one or more static layers in the memory of the apparatus (Lee; the instructions to process the layer stack associated with the application are executable by the processor, as addressed with the parent claim(s), is based at least in part on storing in relation with the probability tables the one or more static pixels/layers in the memory of the video processing system (i.e. apparatus) [¶ 0024, ¶ 0052-0053, and ¶ 0068]).
Lee as modified by Carlsen and Waschbuesch fails to disclose a cache memory of the apparatus.
However, Solomon further teaches a cache memory of the apparatus (Solomon; a cache memory of the apparatus [¶ 0065, ¶ 0079, and ¶ 0111-0112]).
Lee in view of Carlsen and Waschbuesch and Solomon are considered to be analogous art because they pertain to the generation and/or manipulation of media data, wherein one or more computerized units are utilized in order to produce pixel level effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate a cache memory of the apparatus (as taught by Solomon), in order to provide improved computational resources when rendering complex data sets (Solomon; [¶ 0014-0015, ¶ 0073, and ¶ 0089]).

Regarding claim 18, Lee in view of Carlsen and Waschbuesch further discloses the apparatus of claim 15, wherein the instructions are executable by the processor to cause the apparatus (Lee; the instructions are executable by the processor to cause the video processing system (i.e. apparatus), as addressed within the parent claim(s)) to:
determine an ending static layer of the one or more static layers (Lee; the video processing system (i.e. apparatus), as addressed above, configured to determine at step 280 an ending static pixel/layer of the one or more static pixels/layers [¶ 0052-0053]; wherein, the determination step 280 includes an ending static pixel/layer and an ending updating pixel/layer);
determine assignments associated with the one or more static layers, or the one or more updating layers, or both, wherein the assignments comprises assigning the ending static layer according to the threshold equation (Lee; the video processing system (i.e. apparatus), as addressed above, configured to determine assignments associated with the one or more static pixels/layers, or the one or more updating pixels/layers, or both, wherein the assignments comprises assigning the ending static pixel/layer according to the threshold equation [¶ 0016, ¶ 0022-0024, and ¶ 0052-0053]); and
Lee; the video processing system (i.e. apparatus), as addressed above, configured to store the ending static pixel/layer of the one or more static pixels/layers in a memory of the video processing system (i.e. apparatus) [¶ 0015-0016 and ¶ 0028] in relation with the probability tables [¶ 0024]; wherein, the one or more static pixels/layers are modified within the memory through the probability tables [¶ 0068 and ¶ 0070-0071]).
Carlsen further teaches determine a blending stage of a cascade of blending stages associated with the one or more first layers, or the one or more second layers, or both (Carlsen; determine a blending stages of a cascade/hierarchy of blending stages associated with the one or more 1st layers and/or the one or more 2nd layers [Col. 2, lines 1-37]), wherein the blending stage comprises blending the ending static layer according to the first blending equation (Carlsen; the blending stage comprises blending the ending 1st layer [Col. 7, lines 27-43], as illustrated within Fig. 2, according to the 1st blending equation [Col. 2, lines 24-32, Col. 6, lines 22-37, and Col. 7, line 62 to Col. 8, line 22]; moreover, background and foreground layers [Col. 7, lines 10-27], and layer blending equations [Col. 7, lines 33-51 and Col. 7, line 62 to Col. 8, line 16]); and
store the ending first layer of the one or more first layers in a memory of the apparatus based at least in part on the blending stage of the cascade of blending stages (Carlsen; store the ending 1st layer of the one or more 1st layers in a memory of the video processing system (i.e. apparatus) based at least in part on the blending stage [Col. 7, lines 33-54] of the cascade/hierarchy of blending stages [Col. 2, lines 24-32, Col. 6, lines 22-37, and Col. 7, line 62 to Col. 8, line 22]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate determine a blending stage of a cascade of blending stages associated with the one or more first layers, or the one or more second layers, or both, wherein the blending stage comprises blending the ending static layer according to the first blending equation; and store the ending first layer of the one or more first layers in a memory of the apparatus based at least in part on the blending stage of the cascade of blending stages (as taught by Carlsen), in order to provide a blending effect that eliminates undesirable artifacts and other cumulative effects in blending multiple objects (Carlsen; [Col. 1, lines 55-64 and Col. 4, lines 33-45]).
Lee as modified by Carlsen and Waschbuesch fails to disclose a cache memory of the apparatus.
However, Solomon further teaches a cache memory of the apparatus (Solomon; a cache memory of the apparatus [¶ 0065, ¶ 0079, and ¶ 0111-0112]).
Lee in view of Carlsen and Waschbuesch and Solomon are considered to be analogous art because they pertain to the generation and/or manipulation of media data, wherein one or more computerized units are utilized in order to produce pixel level effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate a cache memory of the apparatus (as taught by Solomon), in order to provide improved computational resources when rendering complex data sets  (Solomon; [¶ 0014-0015, ¶ 0073, and ¶ 0089]).

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 17, due to the similarities claim 3 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 3.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 18, due to the similarities claim 4 and claim 18 share, therefore refer to the rejection of claim 18 regarding the rejection of claim 4.

Regarding claim 10, Lee in view of Carlsen and Waschbuesch further discloses the method of claim 9, wherein providing the surface data (Lee; providing the surface (i.e. texture) data, as addressed with the parent claim(s)) comprises:
storing the surface data at each assignments in a memory of the device (Lee; providing the surface (i.e. texture), as addressed above, comprises storing the surface (i.e. texture) data at each assignments in a memory of the device [¶ 0015-0016 and ¶ 0028] in relation with the probability tables [¶ 0024 and ¶ 0050]; wherein, the one or more static pixels/layers are modified continuously within the memory through the probability tables [¶ 0068 and ¶ 0070-0071]).  
Carlsen further teaches storing the surface data at each blending stage of the cascade of blending stages in a memory of the device (Carlsen; storing the surface (i.e. texture) data at each blending stage of the cascade/hierarchy of blending stages in memory of the device [Col. 7, lines 33-54]; moreover, cascade/hierarchy of blending stages [Col. 2, lines 24-32, Col. 6, lines 22-37, and Col. 7, line 62 to Col. 8, line 22]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate storing the surface data at each blending stage of the cascade of blending stages in a memory of the device (as taught by Carlsen), in order to provide a blending effect that eliminates undesirable artifacts and other cumulative effects in blending multiple objects (Carlsen; [Col. 1, lines 55-64 and Col. 4, lines 33-45]).
Lee as modified by Carlsen and Waschbuesch fails to disclose a cache memory of the device.
However, Solomon further teaches a cache memory of the device (Solomon; a cache memory of the device [¶ 0065, ¶ 0079, and ¶ 0111-0112]).
Lee in view of Carlsen and Waschbuesch and Solomon are considered to be analogous art because they pertain to the generation and/or manipulation of media data, wherein one or more computerized units are utilized in order to produce pixel level effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lee as modified by Carlsen and Waschbuesch, to incorporate a cache memory of the device (as taught by Solomon), in order to provide improved computational resources when rendering complex data sets (Solomon; [¶ 0014-0015, ¶ 0073, and ¶ 0089]).

	


Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616